Elliott, C. J.
The appellant was the guardian of an infant ward, and as such made a report to the court, to which exceptions were addressed. The exceptions were sustained.
The appellant’s first point is that the court erroneously refused to allow him any compensation for his services as guardian. We can not say from the record that there was any error, nor does the appellant in his brief show that there was error. Some general statements are made, but there is no specification that enables us to find any reason supporting the general assertion. The presumption is in favor of the proceedings, of the trial court, and a party who assails them must affirmatively show prejudicial error.
The appellant complains that the court- refused to allow him interest on money expended for his ward in excess of amount received. If it were conceded that the evidence *485shows that the guardian did advance money for his ward, it would not necessarily follow that he is entitled to charge interest, but in this case the evidence can not be regarded as so clearly showing an advancement as to justify us in disregarding the finding of the court.
Filed March 15, 1892.
We can hot say upon the evidence in the record that there was error in refusing to allow the claims represented by vouchers which the court refused to approve.
Judgment affirmed.